NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1507-16T2

QUENTIN COOPER,

        Plaintiff-Respondent,

v.

ELIAS BALADI, individually
and t/a E&S Auto,

     Defendant-Appellant.
_______________________________

              Submitted May 1, 2018 – Decided August 7, 2018

              Before Judges Sumners and Natali.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. L-
              10034-14.

              Elias Baladi, appellant pro se.

              The Wolf Law Firm, LLC, attorneys for
              respondent (Matthew S. Oorbeek, on the brief).

PER CURIAM

        This appeal comes to us following a bench trial and a post-

trial application before Judge James J. DeLuca that resulted in a

judgment in favor of plaintiff, arising from the purchase of a

used vehicle from defendant, for treble damages of $28,235.44,
plus attorney's fees and costs of $28,903.50, for violations of

the New Jersey Used Vehicle Lemon Law (Lemon Law), N.J.S.A. 56:8-

67 to -80, the New Jersey Consumer Fraud Act (CFA), N.J.S.A. 56:8-

1 to -20, and the New Jersey Truth In Consumer Contract Warranty

and Notice Act (TCCWNA), N.J.S.A. 56:12-14 to -18.                    Because we

conclude that the judge's rulings were supported by credible

evidence    and   a   proper   application        of     the   law,   we    affirm

substantially for the reasons he stated in his oral opinion on

August 5, 2016, and his written decision dated November 2, 2016.

     In his merits brief,1 defendant contends Judge DeLuca made

incorrect factual findings and misapplied the law.                Specifically,

he argues that he did not violate the Lemon Law because plaintiff

failed to allow him to repair the vehicle.             He further argues that

he did not violate the CFA because plaintiff, an "experienced

mechanic," waived his rights under the Lemon Law by negotiating

the vehicle's purchase price.           We disagree.

     It is long settled that we do "not disturb the factual

findings and legal conclusions of the trial judge unless we are

convinced    that     they   are   so       manifestly    unsupported      by     or

inconsistent with the competent, relevant and reasonably credible


1
   We note that defendant did not comply with Rule 2:6-2(a)(5) by
citing to the transcript in his statement of facts. However, we
are able to discern the substance of his contentions, which are
minimal.

                                        2                                  A-1507-16T2
evidence as to offend the interests of justice."                      Seidman v.

Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011) (citation

omitted).    Thus, our review "does not consist of weighing evidence

anew and making independent factual findings; rather, our function

is to determine whether there is adequate evidence to support the

judgment rendered at trial." Cannuscio v. Claridge Hotel & Casino,

319 N.J. Super. 342, 347 (App. Div. 1999) (citation omitted).                     We

owe particular deference to the judge's evaluation of witness

credibility, Cesare v. Cesare, 154 N.J. 394, 412 (1998), and thus

review the judge's evidentiary rulings for abuse of discretion,

Estate of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369,

374   (2010).      However,      we   owe     no    deference   to   the   judge's

"interpretation of the law and the legal consequences that flow

from established facts."          Manalapan Realty, Ltd. P'ship v. Twp.

Comm., 140 N.J. 366, 378 (1995) (citations omitted).                   We review

such decisions de novo.          30 River Court E. Urban Renewal Co. v.

Capograsso, 383 N.J. Super. 470, 476 (App. Div. 2006) (citation

omitted).

      During the half-day trial, plaintiff, defendant, and the

operator of E&S Auto Sales Repairs, testified, revealing the

following.      For $10,420, defendant sold plaintiff a six-year old

Lincoln   MKZ    with   84,100    miles       and   an   expired   manufacturer's



                                          3                                A-1507-16T2
warranty.    In the retail order for the vehicle, defendant checked

the box titled "Vehicle Sold As Is," above the statement:

            THIS VEHICLE IS SOLD "AS IS", AND THE SELLING
            DEALER   HEREBY   EXPRESSLY    DISCLAIMS   ALL
            WARRANTIES,   EITHER   EXPRESS   OR   IMPLIED,
            INCLUDING    ANY   IMPLIED    WARRANTIES    OF
            MERCHANTABILITY AND FITNESS FOR A PARTICULAR
            PURPOSE. ANY LIABILITY IN THE SELLING DEALER
            WITH RESPECT TO THE DEFECTS OR MALFUNCTIONS
            OF THIS VEHICLE INCLUDING, WITHOUT LIMITATION
            THOSE WHICH PERTAIN TO THE PERFORMANCE OR
            SAFETY WHETHER BY WAY OF "STRICT LIABILITY"
            BASED UPON THE SELLING DEALER'S NEGLIGENCE,
            OR OTHERWISE, IS EXPRESSLY EXCLUDED, AND
            PURCHASER HEREBY ASSUMES ANY SUCH RISKS.

Right below that box was another box, which defendant also checked,

titled "Waiver of Dealer Obligations" above a statement identical

to the "Vehicle Sold As Is" provision.      Plaintiff, however, did

receive a warranty service contract covering the vehicle, which

entitled him to a maximum reimbursement of up to $2000 less a $100

deductible per authorized repair.

     Three days after the purchase, plaintiff noticed a smell

coming from the vehicle, so he took the vehicle to defendant's

mechanic at DMS Auto Repairs as directed by defendant.       Plaintiff

testified that the mechanic stated the car's power transfer unit

had "blown seals."     Plaintiff declined the offer to leave the




                                  4                            A-1507-16T2
vehicle with the mechanic because there was a disagreement over

who would pay for the repairs.2

     Twenty-nine days after the purchase, defendant received a

letter from plaintiff stating that the vehicle was deficient – a

material defect of the power train/transfer case – and referencing

the Lemon Law, demanded that defendant make repairs at no cost

other than the $50 deductible stated in the warranty service

contract, or alternatively, take the vehicle back and refund him

the purchase price minus sales tax, title and registration fees,

and a reasonable allowance for the vehicle's use.          Plaintiff

further advised defendant that the vehicle was available to him

for whatever option defendant chose.   Defendant testified that he

did not respond to the letter because under the warranty service

contract plaintiff was obligated to contact a third party to make

the repairs.

     In his reserved oral decision, Judge DeLuca determined that

under N.J.S.A. 56:8-69,

          it shall be an unlawful practice for a dealer
          to sell a used motor vehicle [with 60,000
          miles or more] to a consumer without giving
          the consumer a written warranty which shall
          have at least . . . [a minimum warranty of]
          30 days or 1,000 miles, whichever comes first,
          except that a consumer may waive the right to


2
   In addition, plaintiff obtained a second opinion from a Ford
Lincoln Mercury dealership estimating repair costs of $2298.

                                  5                          A-1507-16T2
           a warranty as provided for in N.J.S.A. 56:8-
           73.

The judge further stated that under N.J.S.A. 56:8-73,

           the waiver of a warranty shall be in writing
           and separately stated in the agreement of
           retail sale or in an attachment thereto, and
           shall be separately signed by the consumer.
           The waiver shall state that the dealer's
           obligation to provide a warranty on used motor
           vehicles, and shall indicate that the consumer
           having negotiated the purchase price of the
           used   motor   vehicle    obtained   a   price
           adjustment, and is electing to waive the
           dealer's obligation to provide the warranty,
           and is buying the vehicle as is.

      The judge found that since defendant did not comply with

these requirements, he violated the Lemon Law.               Hence, defendant

was   obligated   to   provide    plaintiff's      vehicle   with    a   limited

warranty under N.J.S.A. 56:8-69.           The judge rejected defendant's

assertion that plaintiff's refusal of his mechanic's offer to

repair the vehicle satisfied the limited warranty requirements of

N.J.S.A. 56:8-69.      The judge reasoned that since defendant refused

to comply with plaintiff's demand letter, defendant violated his

obligations under the statute.       Consequently, the judge determined

plaintiff's   compensatory       damages    were   $9,378.48,3      which    were




3
   The vehicle purchase price of $10,420 minus $225 for sale tax,
$665 for registration fees, and $121.52 for a reasonable allowance
for the 217 miles that plaintiff drove the vehicle.

                                      6                                  A-1507-16T2
trebled under the CFA to $28,135.44.     He further added $100 for

statutory damages under the TCCWNA.

     After defendant was found liable for damages under the Lemon

Law, CFA, and TCCWNA, plaintiff made an application for attorney's

fees and costs under the latter two statutes.    After argument, the

judge rendered a written decision in which he declined plaintiff's

attorney's fees demand of $45,256, but allowed fees of $27,559,

plus costs of $1,344.50, for a total of $28,903.50. Final judgment

was entered in the total amount of $57,138.94.

     After reviewing the record, we conclude there is no basis to

disturb Judge DeLuca's factual findings.     Based on the facts as

he found them to be, his legal conclusions on the issues of

liability and damages are unassailable.4   We further conclude that

defendant's arguments are without sufficient merit to warrant

discussion in a written opinion.    R. 2:11-3(e)(1)(E).

     Affirmed.




4
   We do not address the reasoning behind the fees award because,
despite defendant's Notice of Appeal stating that he is challenging
the final judgment, he fails to present any argument contesting
the award.   See Pressler & Verniero, Current N.J. Court Rules,
cmt. 4 on R. 2:6-2 (2018); see also Sklodowsky v. Lushis, 417 N.J.
Super. 648, 657 (App. Div. 2011) ("An issue not briefed on appeal
is deemed waived.").

                                7                            A-1507-16T2